Exhibit 10.1

EXECUTION VERSION

WAIVER AND CONSENT NO. 1

This WAIVER AND CONSENT NO. 1 TO THE CREDIT AGREEMENT, dated as of March 28,
2018 (this “Waiver”), by and among the Agent (as defined below), the Lenders (as
defined below) party hereto and the Borrower (as defined below), provides a
waiver and consent to that certain Credit Agreement, dated as of August 22, 2013
(as amended, supplemented or otherwise modified from time to time prior to the
date hereof, the “Credit Agreement”), among Clear Channel Outdoor Holdings,
Inc., a Delaware corporation (the “Borrower”), the lenders party thereto (the
“Lenders”) and DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as
administrative agent (the “Agent”). Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

WHEREAS, the Borrower has requested and the Agent and the Required Lenders
agree, in accordance with Section 10.01 of the Credit Agreement, to grant a
one-time temporary waiver until April 30, 2018 or May 7, 2018, as applicable, of
compliance with certain information and delivery requirements with respect to
the Borrower’s fiscal year ending December 31, 2017;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Waiver and Consent. Subject to the satisfaction of the conditions set
forth in Section 4 hereof, the Required Lenders hereby grant a one-time
temporary waiver of compliance by the Borrower with the financial statement,
Compliance Certificate and other information and delivery requirements set forth
in Section 6.01(a), Section 6.01(c), Section 6.01(d), Section 6.02(a) and
Section 6.02(d) of the Credit Agreement for the Borrower’s fiscal year ending
December 31, 2017; provided that (i) all such information and delivery
requirements with respect to the Borrower’s fiscal year ending December 31, 2017
required pursuant to Section 6.01(a), Section 6.01(c), Section 6.01(d), and
Section 6.02(d) of the Credit Agreement shall instead be required to be
satisfied no later than April 30, 2018, (ii) the Compliance Certificate with
respect to the Borrower’s fiscal year ending December 31, 2017 required pursuant
to Section 6.02(a) shall instead be required to be delivered no later than
May 7, 2018, and (iii) in the event that such requirements are not satisfied on
or prior to April 30, 2018 or May 7, 2018, as applicable, this Waiver shall be
disregarded for purposes of Section 8.01(a)(6) of the Credit Agreement and the
Required Lenders shall be deemed to have delivered the written notice set forth
therein on March 31, 2018.

Section 2. Representations and Warranties. The Borrower represents and warrants
that as of the date hereof and the Waiver Effective Date (as defined below):

(a) After giving effect to this Waiver, the representations and warranties of
each Loan Party contained in Article V of the Credit Agreement and in each other
Loan Document shall be true and correct in all material respects on and as of
the Waiver Effective Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.



--------------------------------------------------------------------------------

(b) After giving effect to this Waiver, no Default or Event of Default shall
exist or would result from the Waiver.

Section 3. Conditions to Effectiveness.

This Waiver shall become effective on the date (the “Waiver Effective Date”) on
which the following conditions have been satisfied or waived:

(a) The Agent shall have received executed counterparts of and/or consents to
this Waiver by (A) the Borrower, (B) the Agent and (C) the Required Lenders,
each of which shall be originals or facsimiles or other electronic form (i.e.,
TIF or PDF or other similar communication).

(b) After giving effect to this Waiver, the representations and warranties of
the Borrower set forth in Section 2 of this Waiver shall be true and correct on
and as of the Waiver Effective Date.

(c) After giving effect to this Waiver, no Default or Event of Default shall
exist, or would result from this Waiver.

The Agent shall notify the Borrower and the Lenders of the Waiver Effective Date
and such notice shall be conclusive and binding.

Section 4. Fees and Expenses.

The Borrower agrees to reimburse the Agent for its reasonable and documented
out-of-pocket expenses incurred by it in connection with this Waiver, including
the reasonable fees, charges and disbursements of Cahill Gordon & Reindel LLP,
counsel for the Agent.

Section 5. Counterparts.

This Waiver may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Waiver by facsimile
transmission or other electronic communication (i.e., TIF or PDF or other
similar communication) shall be effective as delivery of a manually executed
counterpart of this Waiver.

Section 6. Governing Law and Waiver of Right to Trial by Jury.

THIS WAIVER AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION ARISING UNDER
OR RELATED TO THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. Section 10.16 and Section 10.17 of the
Credit Agreement, including the jurisdiction and waiver of right to trial by
jury provisions set forth therein, are incorporated herein by reference mutatis
mutandis.

 

2



--------------------------------------------------------------------------------

Section 7. Headings.

The headings of this Waiver are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

Section 8. Effect of Waiver; References to the Credit Agreement.

Except as expressly set forth herein, this Waiver shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agent under the Credit Agreement or any other
Loan Document, and except as expressly provided in this Waiver, shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of the Credit Agreement or any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect. The
parties hereto agree that this Waiver shall not constitute a novation of the
Credit Agreement or any other Loan Document.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed as of the date first above written.

 

CLEAR CHANNEL OUTDOOR HOLDINGS,

INC., as the Borrower

By:  

/s/ Brian D. Coleman

  Name: Brian D. Coleman   Title:   Senior Vice President and Treasurer

 

[CCOH – WAIVER NO. 1 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and a Lender

By:  

/s/ Alicia Shug

  Name: Alicia Shug   Title:   Vice President By:  

/s/ Maria Guinchard

  Name: Maria Guinchard   Title:   Vice President

 

[CCOH – WAIVER NO. 1 TO CREDIT AGREEMENT]